Citation Nr: 0841341	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 19, 2001 
for the award of service connection for chronic nephrotic 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  Procedurally, an April 2006 Board decision 
granted service connection for chronic nephrotic syndrome.  
In its May 2006 rating decision, the RO awarded an initial 60 
percent evaluation for chronic nephrotic syndrome effective 
March 19, 2001.  The veteran has appealed the effective date 
of award assigned.

In February 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  
The hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated April 1981 denied 
a claim of service connection for nephrotic syndrome.

2.  The veteran next filed a written document on March 19, 
2001 indicating an intent to reopen a claim for service 
connection for chronic nephrotic syndrome that serves as the 
basis for reopening and granting his claim.


CONCLUSIONS OF LAW

1.  An RO rating decision dated April 1981, which denied a 
claim of service connection for nephrotic syndrome, is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1980).

2.  The criteria for entitlement to an effective date earlier 
than March 19, 2001 for the award of service connection for 
chronic nephrotic syndrome have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400(r) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
However, a claim that has been denied either by the Board or 
stems from an untimely appealed RO rating decision becomes 
final and may only be reopened with the presentation of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Upon reopening, the former disposition of the claim may be 
reviewed, but the effective date for benefits awarded after 
the successful reopening of a previously final disallowance 
of a claim is the later of the date of receipt of the 
application to reopen or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(a) 3.400(o)(2), 
3.400(q)(1)(ii).  See Melton v. West, 13 Vet. App. 442 
(2000).  In essence, when a claim to reopen is successful and 
benefits are awarded upon readjudication, the effective date 
is date of claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).

There are two statutory exceptions to the finality rule.  
First, a claimant may seek to establish that a decision never 
became final under 38 U.S.C.A. § 5108 and, second, a claimant 
may attack a final decision collaterally by establishing that 
the final decision is subject to revision based upon clear 
and unmistakable error (CUE) pursuant to U.S.C.A. §§ 5109A 
(RO) and/or 7111 (Board).  See Cook v. Principi, 258 F.3d 
1311 (Fed. Cir. 2001).

Additionally, a regulatory exception to finality exists where 
previously unconsidered service medical records, in existence 
at the time of the previous final denial, are associated with 
a claims folder.  38 C.F.R. § 3.156(c).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In pertinent part, the veteran initially filed a claim of 
service connection for kidney disease in March 1981.  An 
April 1981 RO rating decision denied a claim of service 
connection for chronic nephrotic syndrome.  The veteran was 
notified of this decision, and his appellate rights, by 
letter dated April 28, 1991.  This letter was sent to the 
last known address of record, and the veteran acknowledged 
receipt of this letter at his February 2008 hearing.  As the 
veteran did not initiate an appeal with this decision within 
one year of the RO's notice, that claim became final under 
the law extant at that time.  38 U.S.C. § 4005(c) (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1980)

In June 1984, the RO received a letter from an attorney 
requesting a copy of the veteran's service connection denial 
letter, and the relevant medical records, "[t]o investigate 
veteran's potential for receipt of disability benefits."  
The RO sent the requested documentation on July 12, 1984.

Notably, the June 1984 letter does not reflect an intent to 
file a service connection claim, and the veteran's attorney 
did not file any additional documentation indicating an 
intent to file a service connection claim.  As such, the June 
1984 attorney communication does not satisfy the regulatory 
requirements for establishing a formal or informally raised 
claim to reopen.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.155(a).

Thereafter, the record next reflects that the veteran's 
accredited service representative submitted a May 19, 1989 
document, entitled "MEMO TO ADJUDICATION" which stated as 
follows:

The above captioned veteran has contacted our 
office requesting to reopen his disability claim 
with the Veterans Administration.  The veteran's 
current address is ....

It has been indicated that the folder is 
presently located at 376 RPC, therefore it is 
requested the claims folder be transferred to 
this VA Regional Office and further referred to 
this office upon receipt for our review and 
assistance to the veteran.

The record reflects that the RO received the record on May 
31, 1989.

The May 19, 1989 veteran's representative document indicates 
that the veteran's claims folder was reviewed on June 8, 
1989.  No further action was taken.

Notably, the May 19, 1989 document did not identify any 
particular disability for which the veteran was seeking 
service connection, and the document itself does not reflect 
an intent to file a service connection claim.  Rather, the 
document indicates that access to the claims folder was being 
requested by the veteran's representative to evaluate the 
veteran's entitlement to service connected benefits for an 
unspecified disability.

As noted above, the veteran must assert a claim either 
expressly or impliedly, and VA is not required to conjure up 
issues not raised by the claimant.  Brannon, 12 Vet. App. 32 
(1998).  The May 19, 1989 document does not satisfy the 
regulatory requirements for establishing a formal or 
informally raised claim to reopen, and did not trigger VA's 
duty to provide an application form.  38 U.S.C.A. § 5101(a); 
38 C.F.R. §§ 3.1(p), 3.150, 3.151(a), 3.155(a).

The record next reflects that the veteran filed a written 
document on March 19, 2001 indicating an intent to reopen a 
claim for service connection for chronic nephrotic syndrome 
that serves as the basis for reopening and granting his 
claim.  The RO has assigned the effective date of award 
effective to this filing.

As indicated above, the Board has carefully reviewed the 
documents of record prior to the March 19, 2001 date of 
award.  After the last final decision in April 1981, the 
Board finds, as a matter of law, that the veteran did not 
file a written document expressing an intent to reopen his 
claim of service connection for chronic nephrotic syndrome 
prior to March 19, 2001, which has been accepted as the 
effective date of award for service connection based upon an 
application to reopen.  The claim, therefore, must be denied 
as a matter of law.

In deciding this claim, the Board has also carefully reviewed 
the record to determine whether the veteran is alleging CUE 
in the RO's April 1981 decision which originally denied 
service connection for nephrotic syndrome.  See 38 U.S.C.A. 
§ 5109A.  The veteran has claimed entitlement to an earlier 
effective date of award based upon an argument that his claim 
was reopened and granted based upon the same facts before the 
RO in 1981.  Actually, his claim was reopened, in part, based 
upon a February 2002 private medical statement indicating 
that the veteran's nephrotic syndrome worsened during 
service.

A valid claim for CUE in a final RO rating decision requires 
that the claimant articulate with some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993); review en banc denied, 6 Vet. App. 
162 (1994).  A mere broad allegation of a failure to follow 
the regulations, or the failure to give due process, or any 
other general unspecific error is insufficient to allege a 
CUE claim.  Mindenhall v. Brown, 7 Vet. App. 271, 275, citing 
Fugo v. Brown, 6 Vet. App. at 44 (1993).  Additionally, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.

To date, the veteran has not articulated with any degree of 
specificity an alleged error of law or fact in the RO's April 
1981 decision.  The Board hereby advises the veteran that, if 
he believes the RO committed CUE in its April 1981 decision, 
he should consult his representative concerning the 
requirements for filing a CUE claim. 

Finally, the veteran's complete service medical records were 
before the RO in April 1981.  As such, the finality exception 
of 38 C.F.R. § 3.156(c) does not apply.

Based upon the above, the Board must find that the veteran 
does not meet the criteria for establishing an effective date 
prior to March 19, 2001 for the award of service connection 
for chronic nephrotic syndrome.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Rather, based upon the undisputed 
facts of record, the claim must be denied as a matter of law.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board further notes that the earlier effective date claim 
on appeal involves a retroactive review of the documents of 
record prior to the effective date of award assigned.  There 
are no issues of fact in dispute which must be resolved to 
decide this case, rather the case involves a review of the 
documents and statements of record to determine whether the 
legal standard for an earlier filed claim has been met.  This 
case ultimately involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Thus, further VCAA notice is not required.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the record contains all records relevant to his 
claim on appeal.  The veteran has not alleged the existence 
of any documents which could establish an earlier effective 
date of award.  Any additional treatment records could not 
provide a basis to grant this claim.  See 38 C.F.R. §§ 3.155, 
3.157.  The issue in this case is not the actual onset of 
disease but, rather, the legal issue of when an application 
to reopen a claim for service connected benefits was filed 
with VA after a final RO decision.  Accordingly, VA has no 
further duty to assist the veteran in the development of his 
claim.


ORDER

The claim of entitlement to an effective date earlier than 
March 19, 2001 for the award of service connection for 
chronic nephrotic syndrome is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


